DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the title submitted on 8/31/2021 has been accepted. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25//2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that “it is not possible that power supply is performed between the image processing apparatus and the registered PC” (Remarks, page 10), and “the MPF is not using any function of the notebook” (Remarks, pages 10 and 11). Examiner respectfully disagrees.
First, Hirai teaches “an interface control unit 110 communicates with an external terminal such as the information processing terminal 20 connected via a network, USB, or the like” (¶ 0058). Thus, the image processing apparatus 110 may supply power to the external terminal 10 via USB.
Second, Hirai teaches “PC-assisted copying functions” that are displayed and executed by the image processing apparatus 110 (¶¶ 0070-0094, Figs. 5-9). Thus, the image processing apparatus 110 is using functions of the information processing terminal 10. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai US 2009/0225349 in view of Shimamura (US 2018/0284865).

Regarding claim 1, Hirai teaches an information processing apparatus (image processing apparatus 10; ¶¶ 0052-0058, Fig. 1) comprising:
a processor (CPU; ¶ 0053, Fig. 1), configured to: 
detect a connection of an arithmetic device (registered PC connected?; ¶¶ 00073-0074, Fig. 5 S505); 
specify an arithmetic operation capable of being performed by the arithmetic device (display PC-assisted copying function; ¶ 0074, Fig. 5 S507 and ¶¶ 0076-0077, Figs. 7 and 8);

acquire a result obtained by the arithmetic device performing the arithmetic operation using the data (receive print instruction; ¶¶ 0083-0084, Fig. 9 S907); but does not explicitly teach and supply power to the connected arithmetic device.
However, Shimamura teaches and supply power to the connected arithmetic device (power supply 25 supplies power via receptacle connector 191; ¶ 0003 and ¶ 0031, Figs. 1 and 2).
Hirai and Shimamura are in the same field of endeavor of an information processing apparatus connected with an external device. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Hirai to supply power to the connected external device as taught by Shimamura. The combination improves the operability of the apparatus by providing power to external devices that may not include a power source or external devices whose power source are low.
Regarding claim 2, Hirai in view of Shimamura teach the information processing apparatus according to claim 1, wherein, after the processor transfers the data, the arithmetic operation is not performed (time-out occurs; ¶ 0085, Fig. 9 S910, Hirai).



Claims 4 recites similar limitations as claim 3. Thus, arguments similar to that presented above for claim 3 are equally applicable to claim 4.

Regarding claim 5, Hirai in view of Shimamura teach the information processing apparatus according to claim 1, wherein the arithmetic device is a general-purpose device that performs the arithmetic operation in accordance with a designated program (information processing terminal 20; ¶¶ 0059-0062, Fig. 2, Hirai). 

Regarding claim 6, Hirai in view of Shimamura teach the information processing apparatus according to claim 5, wherein the arithmetic operation performed by the arithmetic device is capable of being performed by a general-purpose information processing apparatus (PC-assisted application 220c; ¶ 0060, Fig. 2 and ¶ 0076, Fig. 7, Hirai).

Regarding claim 7, Hirai in view of Shimamura teach the information processing apparatus according to claim 3, wherein the processor controls an image forming apparatus to form an image represented by the output information (print assisted-copying; ¶¶ 0083-0084, Fig. 9 S909, Hirai), and the processor does not transfer data 

Claims 8 recites similar limitations as claim 7. Thus, arguments similar to that presented above for claim 7 are equally applicable to claim 8.

Regarding claim 9, Hirai in view of Shimamura teach the information processing apparatus according to claim 1, wherein the processor detects a connection of a new arithmetic device in a case where the new arithmetic device is connected to the information processing apparatus in a state where power is supplied to the information processing apparatus (registration of new information processing terminal 20; ¶ 0069, Fig. 4B and ¶¶ 0102-0104, Fig. 12, Hirai).

Regarding claim 10, Hirai in view of Shimamura teach the information processing apparatus according to claim 9, further comprising: a memory that stores a transfer destination of the data (registration memory 103; ¶ 0069, Fig. 1, Hirai), wherein the processor controls the memory to store the arithmetic device as the transfer destination in a case where the specified arithmetic operation is determined to be performed by the information processing apparatus before the connection (registration process in image processing apparatus 10; ¶ 0069, Fig. 4B, Hirai), and wherein the transfer unit transfers data used in the arithmetic operation to the transfer destination stored in the memory (transmit image data; ¶ 0083, Fig. 9 S906, Hirai).


However, Shimamura teaches wherein the processor checks whether or not it is necessary to supply power to the connected arithmetic device (determine minimum operable power value; ¶ 0038, Fig. 3 S13), and the processor supplies the power to the arithmetic device checked to have a need for the supply of the power (supply power to external device; ¶ 0077, Fig. 5 S57).
The motivation applied in claim 11 is incorporated herein.

Regarding claim 19, Hirai in view of Shimamura teach the information processing apparatus according to claim 1, wherein the processor specifies a first arithmetic operation capable of being performed by the arithmetic device and a second arithmetic operation capable of being performed by the information processing apparatus (extended functions; ¶ 0105, Fig. 13, Hirai), and in a case where the first arithmetic operation and the second arithmetic operation which have been specified have an arithmetic operation overlapping each other (dust/scratch reduction, fading correction, or moiré reduction implemented by scanner driver; ¶ 0105, Fig. 13, Hirai), the processor transfers data used in the overlapping arithmetic operation to the arithmetic device (transmit image data; ¶ 0083, Fig. 9 S906, Hirai). 

 recites a non-transitory computer readable medium storing a program causing a computer to function (¶¶ 0132-0135, Hirai) similarly to the apparatus of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiokawa (US 2006/0221367) teaches a printing apparatus that transfers print data to an external terminal for processing.
Shimamura et al. (US 2019/0199884) teaches an information processing apparatus that supplies power to an external device.
Yamada (JP 2016-009995, cited in IDS filed 11/25/2021) teaches an image processing apparatus that coordinates image processing with an external device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.